Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on July 26, 2022.
Claims 1-4 and 7-9 are pending in this application.
Claims 5 and 6 are cancelled.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Michelle Wolf on 08/08/2022.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.

1. (Currently Amended) A method of controlling a parameter of an environment, the environment one in which a display is employed by a user, the display such that user awareness of the environment is reduced, comprising:
a. receiving a first signal at a hub computing environment indicating that a display is being used by a user, the display one in which user awareness of their environment is reduced, the display driven by a display computing environment, the hub computing environment coupled to at least one environmental control device; and 
b. in response to the received first signal, transmitting a second signal to the at least one environmental control device to cause a change to a parameter of the environment; 
wherein a combination of a category of the received first signal and a category of the transmitted second signal form a portion of an entry in a user profile; and 
  wherein the category of the first signal is display usage and the category of the second signal is selected from the group consisting of: lighting, temperature, CE device, and combinations thereof.  

2. (Original) The method of claim 1, wherein the environment control device is a thermostat, and the transmitting a second signal includes transmitting a signal to lower a set temperature on the thermostat.  

3. (Original) The method of claim 1, wherein the environment control device is a light controller, and the transmitting a second signal includes transmitting a signal to lower a lighting level on the light controller.  

4. (Original) The method of claim 1, wherein the environment control device is a device controller, and the transmitting a second signal includes transmitting a signal to the device controller to cause an associated device to be placed into a sleep or low power mode.  

5. 	(Cancelled) 

6. 	(Cancelled)  

7. (Original) The method of claim 1, further comprising detecting whether another user is present in the environment, and wherein the transmitted second signal is further dependent on the result of the detecting.  

8. (Original) The method of claim 1, further comprising detecting whether another user is participating in an application running on the display computing environment, and wherein the transmitted second signal is further dependent on the result of the detecting.  

9. (Currently Amended) A non-transitory computer readable medium, comprising instructions for causing a computing environment to perform a method, the method comprising: receiving a first signal at a hub computing environment indicating that a display is being used by a user, the display one in which user awareness of their environment is reduced, the display driven by a display computing environment, the hub computing environment coupled to at least one environmental control device; and in response to the received first signal, transmitting a second signal to the at least one environmental control device to cause a change to a parameter of the environment; 
wherein a combination of a category of the received first signal and a category of the transmitted second signal form a portion of an entry in a user profile; and 
  wherein the category of the first signal is display usage and the category of the second signal is selected from the group consisting of: lighting, temperature, CE device, and combinations thereof.  

Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
This application is a divisional application of U.S. Patent Application No. 15/452,903 (US Patent 10,693,672), fled March 08, 2017.
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection were reconsidered and claim rejections were withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed July 26, 2022, pp. 4-6), and examiner’s amendment, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-4 and 7-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458